Citation Nr: 1740204	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-15 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma, sarcoidosis, and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disability manifested by frequent urination as secondary to a respiratory disorder.

3.  Entitlement to service connection for vertigo as secondary to a respiratory disorder.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to a respiratory disorder.

5.  Entitlement to service connection for a skin disorder of the face and lower extremities as secondary to a respiratory disorder.

6.  Entitlement to service connection for a bilateral foot disorder as secondary to a respiratory disorder.

7.  Entitlement to service connection for a gastrointestinal disorder as secondary to a respiratory disorder.

8.  Entitlement to service connection for an eye disorder as secondary to a respiratory disorder.

9.  Entitlement to service connection for osteoporosis as secondary to a respiratory disorder.

10.  Entitlement to service connection for a sleep disorder as secondary to a respiratory disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a March 2016 decision, the Board denied entitlement to service connection for each of the claims on appeal.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the Board's March 2016 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in September 2016 that granted the Joint Motion and returned the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims file contains conflicting evidence regarding the etiology of the Veteran's respiratory disorder.  In the Joint Motion, the parties agreed, in part, that Board did not provide adequate reasons and bases for its determination that the private medical opinions of record were entitled to less weight than the VA examination and opinions of record.  In an April 2017 statement, the Veteran's representative also noted that the private physician specifically addressed why the VA examiner's opinion was based on inaccurate assumptions in his August 2014 addendum opinion.  The attorney reasoned that, because there was no response from the VA examiner, the private physician's opinion is entitled to greater probative value than the VA examiner's opinion.  In addition, the attorney noted that the VA examiner did not provide an opinion as to whether the Veteran's asthma was aggravated in service.  

The Board notes that the presumption of soundness applies in this case, as the Veteran was not noted as having a respiratory disorder at the time of his entrance examination.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The evidence also does not show that a respiratory disorder clearly and unmistakably preexisted service, which is a formidable evidentiary standard. See e.g. Vanerson v. West, 12 Vet. App. 254 (1999);Cotant v. West, 17 Vet. App. 116 (2003).  Thus, while the Veteran's representative has challenged the probative value of the VA examiner's opinion, there are also concerns with the private medical opinions, as they are based, in part, on a finding that the Veteran's asthma preexisted service and did not use the appropriate legal standard (clear and unmistakable evidence).

For these reasons, the Board finds that an additional medical opinion is needed to address the nature and etiology of the Veteran's claimed respiratory disorder.

The Board also notes that the remaining claims for service connection are inextricably intertwined with the claim for service connection for a respiratory disorder. See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for respiratory disorders, frequent urination, vertigo, peripheral neuropathy of the lower extremities, a skin disorder of the face and lower extremities, a bilateral foot disorder, a gastrointestinal disorder, an eye disorder, osteoporosis, and a sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the June 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's claimed respiratory disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  In addition, the examiner is requested to specifically review the private medical opinions dated in January 2013, June 2014, and February 2016.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

After a review of the record on appeal, the examiner should address whether asthma clearly and unmistakably preexisted the Veteran's period of active duty service from May 1969 to May 1971. 

If so, he or she should state whether there was an increase in the severity of the preexisting asthma during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that asthma did not clearly and unmistakably preexist this period of active duty service, he or she should state whether it is at least as likely as not that the Veteran has asthma that manifested in or is otherwise related to his military service, including any symptomatology therein.

The examiner should opine as to whether it is at least as likely as not that the Veteran has any other respiratory disorder, such as sarcoidosis and COPD, that manifested in service or that is otherwise causally or etiologically related thereto.

In rendering this opinion, the examiner should specifically consider the September 2016 Joint Motion; the private medical opinions dated in January 2013, June 2014, and February 2016; and the Veteran's assertions.  In so doing, the examiner should also specifically comment on a February 1970 service treatment record that specifically diagnosed "asthmatic bronchitis," the Veteran's report that he coughed up blood in February 1970, and the February 2016 private physician's opinion that coughing up blood was a significant sign that the Veteran had sarcoidosis during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




